Citation Nr: 1623092	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1957 to May 1958 and from May 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for an eye disorder and confirmed and continued the previous denial of entitlement to service connection for a low back disability.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board (Travel Board hearing).  Such a hearing was scheduled for March 8, 2016; however, prior to the scheduled hearing, the Veteran asserted that medical treatment prevented him from attending the hearing on that date.  See February 2016 FAX Correspondence.  He requested that his hearing be rescheduled for a later date.  See id.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2015).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing for which he was scheduled in March 2016, and which he requested in his December 2012 substantive appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

